DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMills et al. 5,286,952.
In regard to claim 1, McMills et al. discloses an electrofusion tape 1 for welding plastics pipes comprising a jacket element 4 of an electrically insulating plastics material, at least one heating element 1 of electrically conductive plastics material and at least two contact elements 3 for supplying electricity to the heating element, wherein the jacket element 4 and the heating element 1 take the form of tapes, wherein the jacket element surrounds the heating element at least in part (see col. 28, example 6, where it states that jacket 4 can completely encase the heating element 1), wherein the contact elements 3 are arranged in mutually opposing marginal regions of the heating element and extend parallel to one another along the heating element (see fig. 16), wherein the heating element 1 is not displaceable in the transverse or longitudinal direction of the tape (see col. 25, line 40 where 4 is laminated onto 1) and displacement in the longitudinal direction is also prevented (as 4 is laminated onto 1).
In regard to claim 2, wherein the specific conductivity of the contact elements is higher than the specific conductivity of the heating element (the contact elements are made from silver plated copper and the heating element is partially made from polyethylene, thus the copper would have a higher conductivity than that of the plastic).
In regard to claim 4, wherein the contact elements are made of metal (copper, see example 6 in col. 28).
In regard to claim 5, wherein the contact elements take the form of wire (see example 6).
In regard to claim 6, wherein the jacket element and the heating element are manufactured on the basis of the same grade of plastics material (both are made from polyethylene).
In regard to claim 7, wherein the heating element is arranged form-fittingly in the jacket element (jacket 4 is laminated over the wires).
In regard to claim 8, wherein the electrofusion tape 1 has a wraparound guide (electrode strips 2 act as guides for the heating elements), wherein the heating element 1 is gripped around at least in part by the jacket element 4, see example 6 where it states 4 can be laminated on the top, bottom and sides to completely seal the conductive heating element 1).
In regard to claim 10, wherein in the cross-section of the electrofusion tape the width or diameter of the contact element is less than or equal to the thickness of the heating element in the region of the contact face between contact element and heating element (see example 6 where the thickness of the wire is .003 inches thick and the heating element 1 has a thickness of .015 inches).
In regard to claim 12, wherein the heating element 1 has anchors 2 for connection with the jacket element 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMills et al. 5,286,952.
McMills et al. discloses a heating element 1 made from electrically conductive plastics 
(see example 6 in col. 28), but does not disclose the exact electrical resistance of the electrically conductive plastic.  However, it would have been obvious to one of ordinary skill in the art to make conductive plastic 1 of McMills et al. with the electrical resistance recited by the Applicant because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Response to Arguments
Applicant's arguments filed 8/9/22, with respect to McMills et al. have been fully considered but they are not persuasive.
Applicant argues that the sheet 31 of McMills et al., in figs. 3-5 is only in the region of the inside edge.  However, the rejection relies on the embodiment shown in fig. 16 of McMills et al.
	Applicant argues that Fig. 16 of McMills discloses “conductive ink electordes 2” and that the conductive elements cannot be moved towards the “dielectric layer 4” or the “tape 1” on which the conductors are printed.  However, claim 1 recites that the heating element not be displaceable sideways or transversely to the longitudinal direction of the tape and “displacement in the longitudinal direction is also prevented”.  McMills discloses that the heating element 1 can be encase in the jacket 4 (see col. 28, example 6, where it states that jacket 4 can completely encase the heating element 1) and that 4 and 1 are laminated together (see col. 25, line 40 where 4 is laminated onto 1), thereby making 1 immobile to 4 in any direction.  Therefore the rejection based on McMills has been maintained.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679